Citation Nr: 1641616	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  07-11 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected disease or injury.

2.  Entitlement to an increased rating for lumbar strain with degenerative joint disease (DJD), rated as 20 percent disabling.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of palatoplasty with reposed tongue suspension performed in June 2009 at a VA health care facility.

4.  Entitlement to a temporary total rating for a period of hospitalization or convalescence due to residuals of palatoplasty with reposed tongue suspension performed in June 2009, pursuant to 38 C.F.R. § 4.30.

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bronchitis.

6.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for neck pain.

7.  Entitlement to service connection for neck pain.

8.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a mental condition.

9.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), psychosis, and general anxiety.

10.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus type II.

11.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left shoulder pain.

12.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right wrist sprain.

13.  Entitlement to service connection for a right wrist disability.

14.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left thigh injury.

15.  Entitlement to service connection for a left leg disability.

16.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right ankle fracture.

17.  Entitlement to service connection for a right ankle disability.

18.  Entitlement to service connection for generalized arthritis.

19.  Entitlement to service connection for Hodgkin's disease.

20.  Entitlement to service connection for cardiovascular disease.

21.  Entitlement to service connection for chronic dysentery.

22.  Entitlement to service connection for trench infection.

23.  Entitlement to service connection for tropical disease.

24.  Entitlement to service connection for chronic disease.

25.  Entitlement to an effective date prior to November 3, 1997 for the assignment of a 20 percent rating for service-connected lumbar strain with DJD.

26.  Entitlement to service connection for high cholesterol.

27.  Entitlement to service connection for headaches.

28.  Entitlement to service connection for high blood pressure.

29.  Entitlement to service connection for tinnitus.

30.  Entitlement to a total disability based upon individual unemployability due to service-connected disability (TDIU).

31.  Entitlement to dependency allowance for the Veteran's daughter.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACUDTRA) from June 1981 to October 1981, with additional verified periods of ACDUTRA in June 1991 and August 1991.  He also had reserve service in the California Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The appeal consists of multiple appeal streams that have been consolidated as reflected on the title page.

The Board notes that the Veteran has provided inconsistent responses regarding his right to a Board hearing concerning the issues on appeal.  In August 2016, the Board contacted the Veteran to inquire whether he desired a hearing.  The Veteran responded that he wished to withdraw any hearing requests.

The issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 stemming from August 2014 surgery at a VA health care facility has been raised by the record in an October 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  In an April 2010 rating decision, the RO denied service connection for neck pain on the basis that a current disability manifested by neck pain was not shown to be linked to service.  The Veteran did not timely appeal this decision, nor did he submit new and material evidence within one year of the decision.

2.  Evidence received since the April 2010 rating decision, i.e., post-service medical records demonstrating diagnoses of cervical spine degenerative disc disease and osteoarthritis, relates to a previously unestablished fact necessary to substantiate the claim of service connection for neck pain.

3.  In an August 2012 rating decision, the RO declined to reopen the claim of service connection for a mental condition on the basis that new and material evidence had not been submitted establishing a link between a mental condition and service.  The Veteran did not timely appeal this decision, nor did he submit new and material evidence within one year of the decision.

4.  Evidence received since the August 2012 rating decision, i.e., post-service VA and private medical records documenting psychiatric diagnoses, to include PTSD, stemming from in-service events, relates to a previously unestablished fact necessary to substantiate the claim of service connection for a mental condition.

5.  In an August 1997 rating decision, the RO denied service connection for a right wrist sprain on the basis that there was no evidence of treatment for a right wrist sprain incurred during a duty period in the National Guard.  The Veteran did not timely appeal this decision, nor did he submit new and material evidence within one year of the decision.

6.  Evidence received since the August 1997 rating decision, i.e., post-service medical records demonstrating diagnoses of osteoarthritis, relates to a previously unestablished fact necessary to substantiate the claim of service connection for a right wrist sprain.

7.  In a February 2006 decision, the Board denied service connection for a left thigh injury on the basis that a current disability of the left thigh had not been shown.

8.  Evidence received since the February 2006 Board decision, i.e., post-service medical records demonstrating diagnoses of osteoarthritis and complaints of left leg pain, relates to a previously unestablished fact necessary to substantiate the claim of service connection for a left thigh injury.

9.  In an August 1997 rating decision, the RO denied service connection for a right ankle fracture on the basis that there was no evidence of treatment in service for right ankle fracture.

10.  Evidence received since the August 1997 rating decision, i.e., post-service medical records demonstrating diagnoses of osteoarthritis, relates to a previously unestablished fact necessary to substantiate the claim of service connection for a right ankle fracture.


CONCLUSIONS OF LAW

1.  The April 2010 rating decision that denied service connection for neck pain is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  New and material evidence to reopen the claim for service connection for neck pain has been received, and the claim has been reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The August 2012 rating decision that denied service connection for a mental condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

4.  New and material evidence to reopen the claim for service connection for a mental condition has been received, and the claim has been reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The August 1997 rating decision that denied service connection for a right wrist sprain is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

6.  New and material evidence to reopen the claim for service connection for a right wrist sprain has been received, and the claim has been reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

7.  The February 2006 Board decision that denied service connection for a left thigh injury is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

8.  New and material evidence to reopen the claim for service connection for a left thigh injury has been received, and the claim has been reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 20.1100 (2015).

9.  The August 1997 rating decision that denied service connection for a right ankle fracture is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

10.  New and material evidence to reopen the claim for service connection for a right ankle fracture has been received, and the claim has been reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

In an application to reopen based on new and material evidence, VA must both notify the claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

With respect to the applications to reopen noted above, VA's duty to notify was satisfied by March 2014 and July 2014 letters sent to the Veteran that specifically addressed his claims for neck pain, mental condition, right wrist sprain, left leg injury, and right ankle fracture.  Therein, the RO notified the Veteran of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought.  The letters also notified the Veteran of the criteria for reopening previously denied claims, the criteria for establishing service connection, and information concerning why the claims were previously denied.  The Board finds that VA's duty to notify has been met.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).  For a claim to reopen a finally adjudicated claim, VA will provide a medical examination or obtain an opinion only if new and material evidence is presented or secured.  Id.

VA has fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claims herein decided.  Specifically, VA has obtained relevant and updated VA outpatient records, service treatment records, and private treatment records, including chiropractic records and records from non-VA hospitals.  Lay statements of the Veteran have also been associated with the record and have been reviewed.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

II. New and Material Evidence

The Veteran seeks entitlement to service connection neck pain; PTSD, depression, and stress (previously claimed as a mental condition); right wrist sprain; pulled ligament, left leg (previously claimed as a left thigh injury); and right ankle fracture.  Implicit in these claims are the contention that new and material evidence which is sufficient to reopen previously disallowed claims of service connection have been received.

In general, VA rating decisions or Board decisions that are not timely appealed are final.  38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

      (a) Neck Pain

The RO denied the Veteran's claim for service connection for neck pain in an April 2010 rating decision, finding that a current disability manifested by neck pain was not shown to be linked to service.  The Veteran did not appeal that decision or submit new and material evidence within one year of notification of the decision.  Therefore, that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Relevant evidence received since the April 2010 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, VA has received evidence demonstrating that the Veteran has a current diagnosis of degenerative disc disease of the cervical spine, osteoarthritis, and chronic pain, and the Veteran generally contends that these symptoms originated in service.  This new evidence addresses reasons for the previous denial, that is, a current disability (i.e., degenerative disc disease) and nexus to service.  The credibility of the evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened.

      (b)  Mental Condition

The RO declined to reopen the Veteran's claim for a mental condition, also claimed as depression, in an August 2012 rating decision, finding that new and material evidence had not been submitted establishing a link between a mental condition and service.  The Veteran did not appeal that decision or submit new and material evidence within one year of notification of the decision.  Therefore, that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since the August 2012 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, the Veteran submitted evidence demonstrating that he has been diagnosed and treated for PTSD.  He has also submitted stressor statements identifying specific instances in service which precipitated his psychiatric symptoms.  In February 2016, he submitted a private psychologist's evaluation reflecting that his current psychiatric disorder may have originated in service.  This new evidence addresses a reason for the previous denial, that is, a nexus to service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened.

      
(c) Right Wrist Sprain

The RO denied the Veteran's claim for service connection for right wrist sprain in an August 1997 rating decision, finding there was no evidence of treatment for a right wrist sprain incurred during a duty period in the National Guard.  The Veteran did not appeal that decision or submit new and material evidence within one year of notification of the decision.  Therefore, that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Relevant evidence received since the August 1997 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, VA has received evidence demonstrating that the Veteran has osteoarthritis with associated musculoskeletal pain, and he has reported right wrist pain which he says originated in service.  This new evidence addresses a reason for the previous denial, that is, a current disability and nexus to service.  Specifically, the diagnoses of osteoarthritis were not of record at the time of the original rating decision.  The credibility of the evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened.

      (d)  Pulled Ligament, Left Leg

The Board denied the Veteran's claim for service connection for a left thigh injury (originally claimed as a pulled ligament in the left leg) in a February 2006 decision, finding that a current disability of the left leg had not been shown.  That decision is final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

Relevant evidence received since the February 2006 Board decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, VA has received evidence demonstrating that the Veteran has a current diagnosis of osteoarthritis with reports of left leg pain.  The Veteran generally contends that these symptoms originated in service.  Although it is unclear whether the reported symptoms are soft-tissue related or stem from underlying joint pathology, when viewed in the light most favorable to the Veteran, the Board finds that this new evidence addresses a reason for the previous denial, that is, a current disability (i.e., osteoarthritis) and nexus to service.  The credibility of the evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened.

      (e)  Right Ankle Fracture

The RO denied the Veteran's claim of service connection for right ankle fracture in an August 1997 rating decision, finding that although there was a history of right ankle sprain in July 1989, there was no evidence of treatment in service for right ankle fracture.  The Veteran did not appeal that decision or submit new and material evidence within one year of notification of the decision.  Therefore, that decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Relevant evidence received since the August 1997 rating decision includes evidence that is new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, the Veteran has reported chronic right ankle pain, and VA has received evidence demonstrating that the Veteran has osteoarthritis with musculoskeletal pain.  In addition, private chiropractor notes reflect slightly reduced range of motion of the right ankle during an evaluation, and a February 2005 X-ray revealed soft-tissue swelling with accompanying reports of chronic ankle pain.  During a March 2006 VA examination, the Veteran reported a history of right ankle sprain.  He has generally contended that his right ankle symptoms originated in service.  The Board finds that this new evidence, in conjunction with the documented July 1989 right ankle sprain, addresses a reason for the previous denial, that is, a current disability and possible nexus to service.  The credibility of the evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened.


ORDER

As new and material evidence sufficient to reopen a claim for service connection for neck pain has been received, the previously denied claim is reopened.

As new and material evidence sufficient to reopen a claim for service connection for a mental condition has been received, the previously denied claim is reopened.

As new and material evidence sufficient to reopen a claim for service connection for a right wrist sprain has been received, the previously denied claim is reopened.

As new and material evidence sufficient to reopen a claim for service connection for a left thigh injury has been received, the previously denied claim is reopened.

As new and material evidence sufficient to reopen a claim for service connection for a right ankle fracture has been received, the previously denied claim is reopened.


REMAND

Although the Board regrets the delay, additional evidentiary development is required with respect to the remaining issues on appeal prior to final adjudication.  See 38 C.F.R. § 19.9.

I. Outstanding Records

At the outset, in light of the complexity and breadth of the issues raised on appeal, and the Veteran's allegations that several of his claimed disabilities were incurred during periods of ACDUTRA and/or INACDUTRA, the Board finds that the AOJ should attempt to verify all periods of ACDUTRA and INACDUTRA.

During a VA examination in June 2015, the Veteran reported that he received SSA disability compensation.  Although a review of the record indicates that the Veteran was denied SSA benefits in June 2011, no attempts have been made to obtain SSA records since that date.  See Golz, 590 F.3d at 1321.  As such, the Board finds that the AOJ should make appropriate attempts to obtain any SSA records pertaining to the Veteran.

The record also indicates that the Veteran has been periodically incarcerated during the appeal period.  VA should contact the Veteran and determine whether records from his incarceration are relevant to the claims on appeal.  If so, and the Veteran provides the requisite information, the AOJ should take the appropriate steps to ensure that any pertinent treatment records during his incarcerations are obtained.

Finally, the AOJ should obtain updated VA treatment records dating from June 2016 to the present.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding that VA has an obligation to obtain all VA records).

II. Service Connection

      (a)  Sleep Apnea

The Veteran contends that he has a sleep disorder which first developed in the 1980s during a period of ACDUTRA.  In support of his claim, he has submitted lay statements from himself and his sister referencing ongoing sleeping problems, including daytime somnolence, loud snoring, and nocturnal waking, since his service.  The Veteran has also reported being told by a medical professional that his sleep apnea may be related to his service-connected back disability.  Post-service medical records reveal that he has been diagnosed with obstructive sleep apnea since the late 2000s.  As no VA examinations have been performed, and there is some evidence linking the Veteran's current manifestations to service, the Board finds that further evidentiary development is needed.  See McClendon, 20 Vet. App. at 83-86.

      (b)  Acquired Psychiatric Disorder

The Veteran contends that his current acquired psychiatric disorders, to include PTSD, depression, anxiety, substance dependence, and psychotic manifestations, are linked to stressful events which occurred during one or more periods of ACDUTRA.  In support of his claim, he submitted a stressor statement in June 2014 in which he reported seeing a fellow serviceman get run over by a truck.  He also reported being attacked by a soldier with an M-16.  Outpatient treatment notes reveal ongoing treatment for psychiatric symptoms beginning in the early 2000s, with indications of depressive symptoms and substance abuse dating from the late 1990s.  More recent evidence reflects that he was discharged from reserve service due to "mental health issues," and has since been treated for PTSD.  In addition, a private psychological evaluation submitted in February 2016 reflects a possible link (albeit without much supporting evidence) between the Veteran's mental health problems and his service.

As an initial matter, the Board finds that VA has not satisfied its duty to assist with respect to verifying the Veteran's reported stressors.  The Board recognizes that the RO mailed the Veteran a letter in response to his June 2014 statement requesting additional information, and the Veteran did not respond; however, in light of the Veteran's history of homelessness and incarceration, the Board finds that additional attempts should be made to contact him regarding his reported stressors.  Moreover, a VA psychiatric examination has never been obtained in this case, despite the Veteran's clear history of mental health problems.  On remand, such an examination should be provided.

      (c) Disabilities of the Neck, Right Wrist, Left Leg, and Right Ankle

As noted above, the Veteran contends that he incurred disabilities of the neck, right wrist, left leg, and right ankle during one or more periods of ACDUTRA and/or INACDUTRA, and the Board has reopened the claims.  The Veteran has never been afforded VA examinations concerning these disabilities.  Given that the evidence reflects that these disabilities, to include arthritis, may have been incurred due to in-service injury, the Board finds that VA examinations are warranted.  On examination, reference should be made to the Veteran's specific dates of ACDUTRA and INACDUTRA, and the examiner/s should attempt to determine whether the claimed disabilities were incurred in the line of duty.

III. TDIU

Over the course of the appeal, the Veteran has reported being unable to work due to his service-connected lumbar strain with DJD.  Thus, the issue of entitlement to a TDIU has been raised as part and parcel of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  However, as the claim for TDIU is inextricably intertwined with the remaining issues on appeal, a final adjudication at this time would be premature.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  If appropriate upon resolution of any pending claims, the AOJ should refer the matter to VA's Director, Compensation Service, for consideration pursuant to 38 C.F.R. § 4.16(b).

IV. § 1151 Claim

On June 12, 2009, the Veteran underwent a palatoplasty and reposed tongue suspension at the Palo Alto VA Medical Center, with the goal of improving his sleep apnea.  Subsequent treatment notes reflect that his symptoms persisted; the Veteran underwent additional corrective surgeries in 2010, as well as a tracheostomy in April 2013 with revision in August 2014.  He contends, based on the above, that he has had additional disability resulting from the initial June 2009 surgery due to VA's negligence and seeks compensation pursuant to 38 U.S.C.A. § 1151.

The Veteran has argued, in an October 2010 statement, that the Palo Alto VAMC "did not follow the established guidelines" and that he "was not made aware of the outcome."  A VA medical opinion was provided in December 2011, in which the examiner discussed the Veteran's history and concluded: (1) the Veteran's sleep apnea "was not helped by surgical measures short of tracheostomy, as is often the case for severe sleep apnea"; (2) "[t]his examiner is not convinced by the data provided that surgery worsened his sleep apnea, which may have increased in severity for other reasons, including weight gain, increased use of sedating psychotropic and narcotic pain medications and other drugs, such as alcohol"; and (3) "[t]his examiner notes that obstructive sleep apnea, although severe, remains correctable (as it has been in the past) by use of a standard bedside BiPAP device and mask."

Upon review, the Board finds that an addendum opinion is needed to determine whether the Veteran's treatment leading up to and following his June 2009 procedure represented carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment.  The record demonstrates-and the VA examiner's opinion concedes-that the Veteran suffered additional disability in the aftermath of the June 2009 procedure.  Although the December 2011 VA medical opinion suggests that VA did not violate its standard of care, the examiner's rationale was insufficient, as he did not address whether the procedure itself followed established guidelines, and his comments regarding other possible causes of the worsening of the Veteran's symptoms were speculative.  In addition, clarification is needed as to whether the Veteran was provided adequate informed consent.

V. Temporary Total Rating Due to June 2009 Procedure

The Veteran's claim for a temporary total rating due to hospitalization or convalescence also stems from the June 2009 palatoplasty with reposed tongue suspension.  The Board notes that, as a threshold matter, the disability requiring surgery upon which a temporary total rating is based must be one that is service-connected.  38 C.F.R. § 4.30.  In light of the Board's decision to remand the claim for sleep apnea, the issue of entitlement to a temporary total rating is inextricably intertwined with the pending claim for sleep apnea, and must therefore be remanded as well.

VI. Dependency

In February 2016, the Veteran submitted a VA Form 9 substantive appeal referencing a January 2016 Statement of the Case which continued a denial of his claim for dependency benefits for his daughter.  Upon review, a copy of this Statement of the Case does not appear to have been associated with the record.  A remand is required so that this document (and any other outstanding documents) may be associated with the claims file prior to final adjudication of this matter.


VII. Manlincon Issues

In June 2015, the RO denied entitlement to service connection for high cholesterol, headaches, high blood pressure, and tinnitus, as well as entitlement to an earlier effective date for the award of a 20 percent rating for the Veteran's lumbar strain with degenerative joint disease.  In July 2015, the Veteran submitted a notice of disagreement with that decision.  However, no Statement of the Case has been issued.  A remand is required so that a Statement of the Case may be issued with respect to these claims.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Once a Statement of the Case has been issued, the Veteran must be informed of his appellate rights.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Defense Finance and Accounting Service (DFAS) to verify the dates of the Veteran's periods of ACDUTRA and INACDUTRA with the California Army National Guard.

2.  Review the record and prepare a formal finding memorandum detailing the dates of each period of active service, ACDUTRA, and INACDUTRA.  The Veteran should be notified of such findings and provided an opportunity to respond.

3.  Obtain relevant Social Security Administration records involving the Veteran.

4.  Contact the Veteran regarding his periods of incarceration and, if appropriate, obtain the appropriate authorization for such records and associate them with the claims file.

5.  Obtain outstanding VA medical records for the period from June 2016 to the present.

6.  After completion of the above, schedule the Veteran for a VA examination to determine the nature and likely etiology of his sleep apnea.

After reviewing the entire record (to include dates of active service, ACDUTRA, and INACDUTRA), the examiner should opine as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's documented sleep apnea was incurred in or aggravated during active service.  The examiner should specifically discuss the Veteran's reports of sleep-related symptoms beginning in the 1980s.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is caused or aggravated by his service-connected lumbar strain with DJD.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

7.  Return the claims file to the examiner who completed the December 2011 opinion for an addendum concerning the Veteran's claim for compensation under 38 U.S.C.A. § 1151.  After a full review of the claims file, the examiner should answer the following questions:

(a)  	Is it at least as likely as not (50 percent probability or greater) that the proximate cause of the Veteran's sleep apnea-related symptoms following the June 2009 palatoplasty and reposed tongue suspension was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?

(b)  	Were the complications from the June 2009 surgery, to include subsequent corrective surgeries, a reasonably foreseeable risk of the June 2009 surgery?

(c)  	If the answer to subparts (a) or (b) is yes, please clarify and discuss what residuals have resulted from the surgery.

(d)  	Was the informed consent obtained from the Veteran in advance of the June 2009 surgery adequate?

8.  Schedule the Veteran for VA examinations with respect to his claimed acquired psychiatric disorder/s (to include PTSD, MDD, substance dependence, and psychotic features), neck disability, right wrist disability, left leg disability, and right ankle disability (to include arthritis).

After reviewing the entire record (particularly to include dates of ACDUTRA and INACDUTRA as expressed in the memorandum requested above), the examiner/s should clarify any relevant diagnoses and opine as to whether it is at least as likely as not (50 percent probability or greater) that the claimed disabilities were incurred during a period of active service.

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and the examiner must be instructed that only these events, or any stressor related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support a diagnosis of PTSD have been satisfied.  If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

The examiner is advised that the Veteran is competent to report symptoms, treatment, events, and injuries in service and that his assertions must be taken into account, along with the other evidence of record, in formulating the requested medical opinion.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

9.  Obtain a copy of the January 2016 Statement of the Case readjudicating the Veteran's dependency claim, and associate it with the claims file.

10.  Furnish the Veteran and his representative a Statement of the Case regarding the issues of entitlement to service connection for high cholesterol, headaches, high blood pressure, and tinnitus, as well as entitlement to an earlier effective date for the award of a 20 percent rating for his service-connected lumbar strain with DJD.  Advise him of the time limit for perfecting the appeal of these claims and that the issues will not be returned to the Board for appellate consideration following the issuance of the Statement of the Case unless he perfects his appeal.

11.  After completing all indicated development, readjudicate the remaining issues on appeal, to include the issue of entitlement to a temporary total rating due to the June 2009 palatoplasty with reposed tongue suspension and entitlement to a TDIU.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a fully responsive Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


